Citation Nr: 0945799	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  06-26 789	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1973 to 
March 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.


FINDINGS OF FACT

1. By a May 2002 rating decision, the RO denied a claim of 
service connection for PTSD; the Veteran did not appeal.

2. Evidence received since the May 2002 decision relates to 
an unestablished fact necessary to substantiate the claim of 
service connection and it raises a reasonable possibility of 
substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  A May 2002 rating decision, which denied the Veteran's 
claim of service connection for PTSD, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 
(2002).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a January 2000 statement, the Veteran contends that he has 
PTSD.  In an August 2004 statement, the Veteran attributes 
his PTSD to:  (1) a 1973 automobile incident the Veteran was 
involved in while on shore leave in Oklahoma; (2) a shipmate, 
"Tommy," who was electrocuted aboard the USS Alamo in 1974; 
(3) a 1974 rodeo injury sustained when the Veteran was thrown 
from a bull; (4) duties at the Balboa Naval Hospital in 1975 
that exposed the Veteran to many deaths and corpses; (5) a 
1975 rescue of boat people by the USS Thomaston; (6) a 1976 
automobile incident the Veteran was involved in while 
stationed in San Diego; (7) a 1976 disciplinary action taken 
against the Veteran while stationed in Japan.  Thus, the 
Veteran contends that service connection is warranted for 
PTSD.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Establishing service connection for PTSD specifically 
requires:  medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2009); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  Section 4.125(a) requires the diagnosis to 
conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).

To substantiate a claim of service connection for PTSD, there 
must be credible supporting evidence that a claimed in-
service stressor actually occurred.  However, if the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  This is so in the absence 
of clear and convincing evidence to the contrary and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service.  38 C.F.R. § 3.304(f)(1).

In April 2000, the Veteran filed a claim of, inter alia, 
service connection for PTSD.  That claim was denied in a May 
2002 rating decision by the RO in Muskogee, Oklahoma.  The 
Veteran did not appeal that decision; thus, the decision is 
final.  38 C.F.R. § 3.104, 20.302, 20.1103 (2002).

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

(The Board notes that 38 C.F.R. § 3.156 was revised, 
effective October 6, 2006, but the changes affect only those 
claims where new service department records are obtained.  
71 Fed. Reg. 52455-57 (Sept. 6, 2006).  The definition of new 
and material evidence in 38 C.F.R. § 3.156(a) remains the 
same.)

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, new evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not merely cumulative of other evidence that 
was then of record.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

Even though the RO in North Little Rock, Arkansas reopened 
and re-adjudicated the underlying claim in April 2005, the 
Board must first determine whether new and material evidence 
has been presented before it can reopen a claim to re-
adjudicate the issue going to the merits.  The issue of 
reopening a claim goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In 
other words, the Board is required to first consider whether 
new and material evidence is presented before the merits of a 
claim can be considered.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim is the May 2002 RO decision.  For purposes of the new 
and material analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

The evidence of record at the time of the May 2002 decision 
included:  the Veteran's STRs and personnel records; VA 
medical examination reports dated in March 1979, April 1989, 
and November 1998; and statements from the Veteran and his 
representative.

In denying the claim in May 2002, the RO found that the 
evidence of record did not show a then-current diagnosis of 
PTSD.  In fact, records available then showed a history of 
bipolar disease.  

New evidence added to the record since the May 2002 decision 
includes:  medical treatment records from the Little Rock 
VAMC dated from February 2003 to March 2003 and from December 
2003 to May 2005; medical treatment records from the Muskogee 
VAMC dated from September 2006 to April 2009; a VA 
examination report dated in December 2004 for an unrelated 
service connection claim; and statements from the Veteran and 
his representative.

A review of the new evidence reveals psychological 
examination reports from the Little Rock VAMC dated in June 
2004, July 2004, August 2004, January 2005, and April 2005 
that all indicate a diagnosis of PTSD.

The Board finds that the medical treatment records from the 
Little Rock VAMC relating to a current diagnosis of PTSD 
constitute new and material evidence.  The evidence is new 
because it was not previously before VA decision makers.  It 
is also material because it is supporting evidence of the 
current diagnosis element of a service connection claim-the 
absence of which was the reason the claim was denied in the 
May 2002 decision.  Thus, the evidence relates to an 
unestablished fact necessary to substantiate the claim and it 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the claim of service connection for PTSD is 
reopened with the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  (The Board 
will address the Veteran's underlying claim of service 
connection for PTSD in the remand section below.)


ORDER

The Veteran's claim of service connection for PTSD is 
reopened; to this limited extent, the appeal of this issue is 
granted.


REMAND

A review of the Veteran's STRs reveals that the Veteran's 
March 1973 entrance examination report and February 1977 
separation examination report both indicate a normal 
psychiatric evaluation.  In addition, a medical treatment 
record from September 1974 indicates that a line-of-duty 
determination from the USS Alamo concludes that the fractured 
left arm sustained by the Veteran on August 15, 1974 when he 
was thrown from a bull during a rodeo "was on authorized 
liberty and consequently his accident was in line of duty/not 
due to his own misconduct."

The Veteran's personnel records indicate that the Veteran was 
stationed aboard the USS Alamo from September 1973 until his 
September 1974 injury and aboard the USS Thomaston from April 
1976 until his separation in March 1977.

A review of the Veteran's post-service medical treatment 
records reveals that an April 2003 income and employment 
statement indicates that the Veteran is not currently in 
receipt of Social Security Administration (SSA) disability 
benefits.  However, subsequently prepared psychological 
evaluation reports dated in December 2003 and July 2004 from 
the Little Rock VAMC and a psychological evaluation report 
dated in September 2006 from the Muskogee VAMC indicate that 
the Veteran does in fact receive SSA disability compensation.

As records associated with the Veteran's SSA determination 
could be relevant to the claim on appeal, any available 
medical or other records associated with the Veteran's award 
of SSA disability benefits should be obtained and associated 
with the Veteran's claims file.  The Board notes that once VA 
is put on notice that the Veteran has been granted SSA 
benefits, VA has a duty to obtain the records associated with 
that decision.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Therefore, the claim must be remanded in order for the agency 
of original jurisdiction (AOJ) to contact SSA to obtain the 
Veteran's records.

In addition, there is little indication that the RO attempted 
to verify the Veteran's claimed in-service stressors.  The 
only evidence of research undertaken by the RO is a blue 
post-it note attached to a January 2008 statement by the 
Veteran that includes the handwritten notes:  "JSRRC can't 
verify these," "not in a wartime period," and "2 pt dies 
in hosp-no name."  

The VA Adjudication and Procedure Manual indicates that a 
denial of a PTSD claim because of an unconfirmed stressor is 
improper unless certain sources of information confirm that 
the claimed stressor can not be verified.  The sources of 
information include JSRRC, the National Archives and Records 
Administration (NARA), and the Marine Corps University 
Archives (MCUA).  M21-1MR, Part III, Subpart iv, ch. 4, sec. 
H(32)(k) (2009).  As such, the Board finds that that further 
development is necessary to attempt to verify the Veteran's 
claimed in-service stressors.  

Finally, the Veteran was scheduled for VA examinations in 
connection with this claim in September 2008 and March 2009 
and the Veteran failed to report to either examination.  
Regulations provide that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without good cause, fails to 
report for an examination scheduled in conjunction with an 
original claim, the claim shall be rated based on the 
evidence of record.  If scheduled in conjunction with a claim 
to reopen, the claim shall be denied.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  See 38 C.F.R. § 3.655(b) (2009).  

Nonetheless, at no time has a medical professional opined on 
the issue of whether the Veteran's diagnosed PTSD is related 
to one or more of his claimed in-service stressors.  VA 
regulations require VA to obtain a medical opinion based on 
the evidence of record if VA determines such evidence 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2009).  A medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As such, on remand, the RO should schedule the 
Veteran for another VA examination to obtain a medical 
opinion regarding the medical probability that he has PTSD 
attributable to military service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration (SSA) all of the medical 
records upon which any decision 
concerning the Veteran's initial or 
continuing entitlement to benefits was 
based, as well as any SSA decision and 
the associated List of Exhibits.  (The 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2009) regarding requesting 
records from Federal facilities must be 
followed.)  All records and/or responses 
received should be associated with the 
claims file.

2.  Undertake any necessary development 
to independently verify the Veteran's 
claimed in-service stressors, including 
contacting JSRRC or other appropriate 
agency.  A record search should at least 
encompass the Veteran's periods of 
service aboard the USS Alamo and USS 
Thomaston.  The search should include 
unit and organizational histories, daily 
staff journals, operational reports, 
after-action reports, combat or command 
chronologies, and casualty records, as 
appropriate.  Any additional action 
necessary for independent verification of 
the alleged stressors, to include follow-
up action requested by the contacted 
entity, should be accomplished.  If the 
search for corroborating information 
leads to negative results, this should be 
documented in the claims file.  Then, 
notify the Veteran of this fact, explain 
the efforts taken to obtain the 
information, and describe any further 
action to be taken.

3.  Obtain the Veteran's VA treatment 
records pertinent to PTSD treatment from 
the Muskogee VAMC prepared since April 
2009, and any other medical facility 
identified by the Veteran, and associate 
the records with the claims folder.  
Assist the Veteran in obtaining any 
identified records.

4.  Schedule the Veteran for 
psychological testing and a psychiatric 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2009).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
Psychological testing should be 
undertaken with a view toward determining 
whether the Veteran in fact has PTSD.  
The psychiatric examiner should take a 
detailed history from the Veteran, 
conduct an examination, and ensure that 
all tests necessary to providing the 
opinion requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
whether the Veteran has a psychiatric 
disability.  The examiner should then 
discuss the etiology and the onset of any 
diagnosed disability.  The examiner 
should indicate whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
diagnosed disability is related to the 
Veteran's period of active military 
service.  Specifically, the examiner 
should relate any diagnosed PTSD to 
specific in-service stressors including, 
but not limited to, the stressors 
identified in this remand.  If any 
diagnosed PTSD is not attributable to an 
in-service stressor, the examiner is to 
indicate the incident that is the cause 
of diagnosed PTSD.  The bases for the 
opinion(s) provided should be explained 
in detail.  (The Board recognizes that a 
certain degree of conjecture is required 
to arrive at any medical opinion; the 
examiner should state the medical 
probabilities even if speculation is 
required to do so.)

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection.  If the benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


